     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 1 of 30 Page ID #:1561



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
 4   LINDSAY M. BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorney
 5   Violent & Organized Crimes; and International Narcotics, Money
     Laundering, & Racketeering Sections
 6        1100 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2216/6875
 8        Facsimile: (213) 894-0141
          E-mail:    chelsea.norell@usdoj.gov
 9                   lindsay.bailey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,              No. CR 19-595-CAS

15              Plaintiff,                  GOVERNMENT’S OPPOSITION TO
                                            DEFENDANT’S MOTION FOR ACQUITTAL
16                    v.

17   EDWARD BUCK,

18              Defendant.

19

20         Plaintiff United States of America, by and through its counsel

21   of record, the Acting United States Attorney for the Central District

22   of California and Assistant United States Attorneys Chelsea Norell

23   and Lindsay M. Bailey, hereby files its Opposition to defendant

24   EDWARD BUCK’s Motion for Judgment of Acquittal (Dkt. 178).

25   //

26   //

27   //

28   //
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 2 of 30 Page ID #:1562



 1         This opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4                                         Respectfully submitted,
      Dated: August 10, 2021
 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           SCOTT M. GARRINGER
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           CHELSEA NORELL
10                                         LINDSAY M. BAILEY
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 3 of 30 Page ID #:1563



 1                                  TABLE OF CONTENTS

 2

 3   MEMORANDUM OF POINTS AND AUTHORITIES................................1
 4   I.    INTRODUCTION...................................................1
 5   II.   RELEVANT BACKGROUND............................................1
 6         A.    Procedural History........................................1
 7         B.    Summary of Relevant Trial Evidence........................2
 8               1.    Liam Sacks, Josh Tedla, and Nusret Arnautovic........2
 9               2.    Carlos Sinclair......................................2
10               3.    Jermaine Gagnon......................................4
11               4.    Thomas Cody Hoffman..................................5
12               5.    Dane Brown, Dr. Amar Shah, and Caroline
                       Weatherhead (September 4, 2019)......................6
13
                 6.    Arthur Stokes, Anthony Everett, Daniel Lyons, and
14                     Corey Peters.........................................8
15               7.    Paul Cardella and Vaughn Gates.......................9
16               8.    Grehtel Barraza, Cole Alnes, Joseph Cronin,
                       Matthew Quon, LaTisha Nixon, and John Carlin........10
17
                 9.    Donald Schulze and Romy Haas........................11
18
                 10.   Oscar Palacios, Cole Alnes, Brenda Shafer,
19                     Jennifer DeStefano, Raymond Rose, Steve Kline,
                       Mark Lavigne, and Jim Nieman........................12
20
                 11.   Courtney Castellino, Danielle Van Cleve, Dr.
21                     Kevin Young, Dr. Matthew Miller, and Dr. Shaun
                       Carstairs...........................................13
22
     III. LEGAL STANDARD................................................14
23
     IV.   ARGUMENT......................................................15
24
           A.    A Reasonable Jury Could Find that Defendant
25               Distributed Methamphetamine..............................15
26         B.    A Reasonable Jury Could Find that Gemmel Moore and
                 Timothy Dean’s Deaths Resulted from Defendant’s
27               Distribution of Methamphetamine..........................18
28         C.    A Reasonable Jury Could Find that Defendant Maintained
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 4 of 30 Page ID #:1564



 1               a Drug-Involved Premises.................................21

 2         D.    A Reasonable Jury Could Find that Defendant Induced
                 Gemmel Moore and Jermaine Gagnon to Travel Interstate
 3               for Purposes of Prostitution.............................22

 4   V.    CONCLUSION....................................................25

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             ii
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 5 of 30 Page ID #:1565



 1                                TABLE OF AUTHORITIES

 2   Cases                                                                    Page(s)

 3   Burrage v. United States,
       571 U.S. 204 (2014) .............................................. 20
 4

 5   Jackson v. Virginia,
       443 U.S. 307 (1979) .............................................. 15
 6
     State v. Frazier,
 7     98 S.W.2d 707 (1936) ..................................... 20, 21, 22
 8   United States v. Corona-Verbera,
       509 F.3d 1105 (9th Cir. 2007) .................................... 14
 9

10   United States v. Hinton,
       222 F.3d 664 (9th Cir. 2000) ..................................... 14
11
     United States v. Lombera-Valdovinas,
12     429 F.3d 927 (9th Cir. 2005) ..................................... 14
13
     United States v. Rashkovski,
14     301 F.3d 1133 (9th Cir. 2002) ................................ 23, 24

15   United States v. Rocha,
       598 F.3d 1144 (9th Cir. 2010) .................................... 15
16
     United States v. Shetler,
17     665 F.3d 1150 (9th Cir. 2011) ................................ 22, 23
18
     United States v. Terry,
19     911 F.2d 272 (9th Cir. 1990) ..................................... 15

20   Statutes

21   18 U.S.C. § 2422(a)................................................. 2
     21 U.S.C. § 856(a)(1)............................................... 2
22   21 U.S.C. § 841(a)(1)............................................... 2
23   California Penal Code Section 674(b)........................... 24, 25

24   Rules

25   Federal Rule of Criminal Procedure 29....................... 2, 16, 21

26

27

28
                                            iii
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 6 of 30 Page ID #:1566



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           After being found guilty following a two-week jury trial of all

 4   nine counts of the First Superseding Indictment (“FSI”), defendant

 5   EDWARD BUCK now seeks a judgment of acquittal pursuant to Federal

 6   Rule of Criminal Procedure 29.        (Dkt. 178 (Defendant’s Motion for

 7   Judgment of Acquittal), “Motion” or “Mot.”)          In doing so, defendant

 8   turns the Rule 29 standard on its head by examining the evidence in

 9   the light most favorable to him rather than to the government.               When

10   the evidence is viewed under the correct standard, a rational trier

11   of fact could have found – and, in fact, did find – the essential

12   elements of all crimes were met beyond a reasonable doubt.             The

13   jury’s carefully considered verdicts should therefore stand.

14   II.     RELEVANT BACKGROUND

15           A.   Procedural History

16           The FSI charged defendant with nine counts, including

17   Distribution of Methamphetamine with Death Resulting, in violation of

18   21 U.S.C. §§ 841(a)(1), (b)(1)(C) (counts one and two); Distribution

19   of Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)

20   (counts three, four, five, and six); Maintaining a Drug Involved

21   Premises, in violation of 21 U.S.C. § 856(a)(1) (count seven); and

22   Inducement of Interstate Travel for Purposes of Prostitution, in

23   violation of 18 U.S.C. § 2422(a) (counts eight and nine).             (Dkt. 32.)

24           On July 13, 2021, defendant proceeded to trial on this matter.

25   (Dkt. 153.)     On July 27, 2021, the jury returned guilty verdicts and

26   convicted defendant on counts one through nine of the FSI.             (Dkt.

27   171.)    On the special verdict forms, the jury found that Gemmel Moore

28
                                              1
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 7 of 30 Page ID #:1567



 1   and Timothy Dean’s deaths resulted from defendant’s distribution of

 2   methamphetamine for counts one and two, respectively.            (Id.)

 3         B.     Summary of Relevant Trial Evidence

 4         In its case-in-chief, the government called 45 witnesses and

 5   introduced approximately 170 exhibits into evidence, including

 6   videos, text messages, surveillance footage, photographs, drug

 7   paraphernalia, business records, and methamphetamine.            (Dkt. 170

 8   (Court’s List of Exhibits and Witnesses).)          The evidence presented

 9   during the government’s case-in-chief established that defendant

10   engaged in a pattern and practice of soliciting poor, homeless, and

11   vulnerable individuals to his apartment for purposes of engaging in

12   party-and-play, that is, the practice of using methamphetamine and

13   engaging in sexual activities.        The following are non-exhaustive

14   examples of such evidence.

15                1.   Liam Sacks, Joshua Tedla, and Nusret Arnautovic

16         Defendant’s neighbors, Mr. Sacks, Mr. Tedla, and the apartment
17   manager, Mr. Arnautovic, all testified that defendant had guests over
18   on an almost daily basis; that his guests were primarily African
19   American men in their 20s; and that some of these men behaved

20   erratically and appeared to be under the influence after leaving

21   defendant’s apartment.       (Dkts. 153, 155.)     They also testified that,

22   following the deaths of Gemmel Moore and Timothy Dean, the number of

23   visitors to defendant’s apartment slowed down, but picked up within a

24   few weeks.     (Id.; Ex. 104.3.)

25                2.   Carlos Sinclair

26         Carlos Sinclair testified that he met defendant through a

27   referral from his friend J.T., also known as Arthur Stokes.              (Dkt.

28   153; Ex. 77.2.)     The two communicated via text messages in which
                                              2
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 8 of 30 Page ID #:1568



 1   defendant quickly asked if Mr. Sinclair would slam methamphetamine;

 2   however, Mr. Sinclair agreed only to smoke.          (Id.)   The two began

 3   regularly meeting to party and play at defendant’s apartment, and Mr.

 4   Sinclair testified that defendant provided him with methamphetamine

 5   during each of the more than fifty times Mr. Sinclair went there.

 6   (Id.)    Mr. Sinclair testified that defendant would often give him

 7   substances intend to make Mr. Sinclair go unconscious, include GHB,

 8   “maximum impact,” and large amounts of alcohol, and that defendant

 9   regularly requested that Mr. Sinclair dress up in white underwear and

10   “prance around.”      (Id.)   Defendant would generally pay Mr. Sinclair

11   $200 for their sessions, but defendant would pay Mr. Sinclair less or
12   not at all if defendant was unhappy with Mr. Sinclair’s performance.
13   (Id.)    Mr. Sinclair’s trips to defendant’s residence were supported
14   by text messages, photographs found on defendant’s digital devices,
15   and Uber and Lyft records memorializing their meetings.            (Exs. 77.1,
16   77.2, 77.3, 77.4, 79.41, 173.1.)
17           Mr. Sinclair also discussed a few specific trips that he made to
18   defendant’s apartment.        First, he discussed a trip on May 15, 2018,
19   during which defendant gave Mr. Sinclair methamphetamine and GHB, the

20   latter of which Mr. Sinclair tried for the first time that night.

21   (Dkt. 153.)     Second, Mr. Sinclair discussed an incident on September

22   2, 2018, in which defendant again gave him GHB, which caused Mr.

23   Sinclair to go unconscious; he later awoke to defendant injecting him

24   in the arm with methamphetamine without his consent.             (Id.; Exs.

25   77.3, 143.1.)     Finally, Mr. Sinclair described defendant summoning

26   him over to defendant’s apartment to remove Jermaine Gagnon, whom Mr.

27   Sinclair identified by photograph.           (Exs. 77.4, 153.)   Once again,

28
                                              3
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 9 of 30 Page ID #:1569



 1   these specific instances were corroborated by text messages and Uber

 2   records.    (Exs. 77.3, 77.4, 137.1, 143.1.)

 3                3.    Jermaine Gagnon

 4           Jermaine Gagnon testified that he met defendant on the gay male

 5   dating website Adam4Adam. (Dkt. 159.)         The two sent messages to each

 6   other both through the website and via text message, and defendant

 7   quickly asked Mr. Gagnon if he “partied,” which Mr. Gagnon understood

 8   to mean using methamphetamine and engaging in sexual activities.

 9   (Exs. 77.9, 77.10.)      After Mr. Gagnon responded affirmatively,

10   defendant stated that he would provide methamphetamine if Mr. Gagnon

11   came over.     (Dkt. 159.)

12           Ultimately, Mr. Gagnon had four “party and play” sessions with

13   defendant at defendant’s apartment, after which he would receive $250

14   per session.      (Dkt. 159.)   Each time, defendant provided Mr. Gagnon

15   with methamphetamine to smoke or inject.          (Id.)   During a session in

16   May 2018, Mr. Gagnon photographed himself with defendant standing
17   over him after defendant drugged him with what he suspected was GHB;
18   he also filmed defendant refusing to order an Uber for him until Mr.
19   Gagnon took another injection.        (Exs. 114, 115.1.)     During that same

20   visit, Mr. Gagnon became suspicious of injections defendant prepared

21   because he saw defendant prepare Mr. Gagnon’s injections using drugs

22   from a different bag from the one defendant used for himself.             (Dkt.

23   159.)    When Mr. Gagnon left defendant’s apartment, he took the

24   suspicious injections with him, photographed them, and threw them

25   away.    (Id.; Ex. 114.)     Much like Mr. Sinclair, Mr. Gagnon’s

26   testimony was corroborated by text messages, photographs, videos, and

27   business records from Uber and Lyft.         (Exs. 77.9, 77.10, 114, 115,

28   115.1, 137.5, 138.1.)
                                              4
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 10 of 30 Page ID #:1570



 1            Eventually, Mr. Gagnon moved to Minnesota, but reached out to

 2    defendant in the hopes that defendant would buy Mr. Gagnon a flight

 3    to Florida.       (Ex. 77.10.)   Defendant agreed to purchase the flight

 4    but only if Mr. Gagnon flew to California first.          (Id.)    Mr. Gagnon

 5    and defendant then spoke over the phone and discussed partying and

 6    playing when Mr. Gagnon came out to California.          (Dkt. 159.)

 7    Defendant then purchased a flight through American Airlines, and Mr.

 8    Gagnon flew to California on September 22, 2018.          (Ex. 142.)    Once he

 9    arrived, defendant sent an Uber to pick Mr. Gagnon up in Culver City,

10    after which defendant provided, prepared, and administered an

11    injection of methamphetamine in Mr. Gagnon’s right arm.            (Ex. 137.5.)

12    Mr. Gagnon then left defendant’s apartment, and when he returned, Mr.

13    Sinclair was there to kick him out.           (Dkt. 159; Ex. 155.)

14                 4.     Thomas Cody Hoffman

15            Thomas Cody Hoffman testified that he similarly met defendant on
16    Adam4Adam in 2018 while Mr. Hoffman was working as an escort.             (Dkt.
17    160.)    During their initial conversations, defendant asked Mr.
18    Hoffman if he “just admin[ed],” which Mr. Hoffman understood to mean
19    injecting methamphetamine.       (Dkt. 160; Ex. 77.7.)      The two then had a

20    phone call to discuss the details of their party and play, during

21    which defendant told Mr. Hoffman that he wanted to inject Mr. Hoffman

22    with methamphetamine in exchange for $300.          (Dkt. 160.)

23            Mr. Hoffman went to defendant’s apartment on December 2 and

24    December 15, 2018.      (Id.)    Both times, defendant sent Mr. Hoffman an

25    Uber to take him to defendant’s apartment, and both times, defendant

26    provided methamphetamine to smoke and inject, and insisted on

27    injecting Mr. Hoffman with methamphetamine.          (Dkt. 160; Ex. 137.4.)

28    Mr. Hoffman testified that, following the injection on December 2,
                                                5
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 11 of 30 Page ID #:1571



 1    2018, he began to fade in and out of consciousness and would awake to

 2    defendant choking him, slapping him, or caressing him.           (Dkt. 160.)

 3    Once Mr. Hoffman fully woke up, defendant approached him with more

 4    injections, stating “the party’s just getting started.”            (Id.)    Mr.

 5    Hoffman became so uncomfortable that he texted a friend to pick him

 6    up immediately.     (Id., Ex. 112.)

 7            After the initial session, defendant texted Mr. Hoffman on

 8    December 15, 2018, asking Mr. Hoffman to “join me in the clouds

 9    tonight,” which Mr. Hoffman understood to mean coming over to

10    defendant’s apartment and using methamphetamine.          (Dkt. 160; Ex.

11    132.)    During that meeting, Buck again provided methamphetamine for

12    Mr. Hoffman to smoke, and he injected Mr. Hoffman with something that

13    caused Mr. Hoffman to become comatose and unable to move anything but

14    his eyes.    (Dkt. 160.)    Mr. Hoffman finally awoke from this paralysis

15    when defendant approached revving a chainsaw.          (Id.)   After, Mr.

16    Hoffman was able to stand up, gather himself, and leave.            (Id.)   Mr.
17    Hoffman’s account is supported by screenshots of defendant’s
18    Adam4Adam profile and the messages the two men exchanged, photographs
19    and videos Mr. Hoffman took inside defendant’s apartment, text

20    messages, Uber records, and Zelle records.         (Exs. 77.7, 112, 118,

21    137.4, 139.)

22                 5.   Dane Brown, Dr. Amar Shah, and Caroline Weatherhead
                   (September 4, 2019)
23

24            Dane Brown similarly met defendant on Adam4Adam in June of 2019,

25    where Mr. Brown used the screen name “GeekyDude81.”            (Dkt. 161; Ex.

26    81.1.)    After chatting, the two began to meet up regularly.          (Id.)

27    During their meetings, defendant would send Mr. Brown an Uber, and,

28    once Mr. Brown arrived, defendant would provide, prepare, and
                                              6
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 12 of 30 Page ID #:1572



 1    administer injections ranging from 40 to 90ccs of methamphetamine to

 2    Mr. Brown.    (Dkt. 161; Ex. 137.6.)        The two would also smoke

 3    methamphetamine provided by defendant, and sometimes Mr. Brown would

 4    use GHB provided by defendant.       (Dkt. 161.)

 5          On July 24, 2019, defendant told Mr. Brown that he would be

 6    leaving for a while because he was worried that he would be arrested

 7    on the anniversary of Gemmel Moore’s death.          (Dkt. 161; Ex. 81.1.)

 8    Mr. Brown accompanied defendant to a Motel 6 and America’s Best Inn

 9    where defendant injected Mr. Brown with methamphetamine on at least

10    six occasions.     (Dkt. 161.)    At one point, Mr. Brown passed out from

11    excessive drug use, and when he awoke, defendant had already placed a

12    needle in his arm.     (Id.)

13          During this time, Mr. Brown also informed defendant that he was
14    going to be kicked out of his transitional housing, and defendant
15    offered to let Mr. Brown move in.        (Id.)   Having nowhere else to go,
16    Mr. Brown moved into defendant’s apartment on July 29, 2021.            (Id.)
17    After Mr. Brown moved in, defendant would inject Mr. Brown with
18    methamphetamine two-to-three times every day.          (Id.)   When they would
19    run out of methamphetamine, defendant would give Mr. Brown money and

20    instructions to pick up more.       (Id.)

21          On September 4, 2019, defendant provided and injected Mr. Brown

22    with methamphetamine three times, all back-to-back.            (Id.)   Mr. Brown

23    began to feel terrible, with a lightness in his chest, trouble

24    breathing, and a rapid heartbeat.        (Id.)   Defendant took Mr. Brown to

25    an Urgent Care center, where personnel instructed him to go to the

26    hospital.    (Id.; Exs. 124, 125.)      Defendant sent Mr. Brown to Cedars-

27    Sinai Medical Center in an Uber where Mr. Brown was treated for

28    methamphetamine use.      (Dkt. 161; Ex. 137.6.)      His treating physician,
                                              7
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 13 of 30 Page ID #:1573



 1    Dr. Shah, ordered a toxicology screen which returned results at over

 2    20,000 nanograms per milliliter (or 20 micrograms per milliliter) of

 3    methamphetamine in Mr. Brown’s blood, the limit of what the lab could

 4    test for.    (Dkts. 160, 161.)     When he returned to defendant’s

 5    apartment, Mr. Brown moved out, but returned on September 10, 2019,

 6    and defendant again injected Mr. Brown with methamphetamine.            (Dkt.

 7    161.)    Again, Mr. Brown felt a tightness in his chest and had trouble

 8    breathing, but this time, defendant refused to help.           (Id.)   Mr.

 9    Brown therefore sat on the couch, prepared to die, until he heard his

10    mother’s voice tell him to “Get up and get help.”           (Id.)   Mr. Brown

11    therefore walked to a nearby Shell Gas station where the clerk called
12    911, and paramedics again took him to Cedars-Sinai Medical Center for
13    treatment.    (Id.; Exs. 3, 4, 126, 127.)       Mr. Brown’s testimony was
14    supported by text messages, photographs, Uber records, surveillance
15    footage, and 911 calls.
16                 6.   Arthur Stokes, Anthony Everett, Daniel Lyons, and
                        Corey Peters
17

18            Arthur Stokes, Anthony Everett, Daniel Lyons, and Corey Peters
19    all visited defendant between 2014 and 2019.          (Dkts. 155, 159, 160.)

20    Some regularly used methamphetamine, some slammed, and some refused

21    despite immense pressure from defendant.         (Id.)   Each of these men

22    were working to make ends meet, were struggling with addiction, or

23    were experiencing homeless and saw defendant as a source of much

24    needed money, drugs, or a brief reprieve from life on the streets.

25    (Id.)    Their testimony similarly showed defendant’s method of

26    recruiting men on Adam4Adam, through referrals or directly off the

27    streets; his obsession with party and play and the bizarre

28    apparatuses he made men use to smoke methamphetamine; his habit of
                                              8
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 14 of 30 Page ID #:1574



 1    pushing drugs on men and using his money to incentivize them to do

 2    more and bigger amounts than they had previously agreed to do; and

 3    defendant’s practice of delivering a revolving door of men to his

 4    apartment through Uber and Lyft.        (Id.)

 5                 7.    Paul Cardella and Vaughn Gates

 6          Los Angeles Sheriff’s Department (“LASD”) Sergeant Paul

 7    Cardella, one of the case investigators, testified about his review

 8    of defendant’s iCloud and certain computers and cellphones seized

 9    from defendant following his arrest in September of 2019.            (Dkts.

10    156, 157.)    Specifically, Sgt. Cardella discussed the numerous videos

11    recovered from defendant’s desktop computer that depicted hundreds of

12    individuals smoking or injecting methamphetamine in defendant’s

13    apartment.    (Dkt. 156, 157; Exs. 77, 79, 80.)        Sgt. Cardella

14    described how these individuals all wore the same items, including

15    white underwear, gas masks, and black masks; how they would all smoke

16    methamphetamine while defendant directed them on how to do so; and

17    how defendant would often touch their genitals both while they were

18    awake and unconscious.      (Dkt. 156, 157; Exs. 77, 79, 80, 109, 110.)

19    Sgt. Cardella also reviewed text messages from defendant’s cellphone

20    and iCloud in which he regularly discussed using methamphetamine with

21    others.    (Exs. 77, 82.)    Drug expert Vaughn Gates then described the

22    coded drug language used in these messages and opined that the smoke

23    depicted in the videos was consistent with methamphetamine smoke.

24    (Dkt. 161; Exs. 77, 82.)

25          Sgt. Cardella also testified regarding the numerous videos and

26    text messages specifically relating to Gemmel Moore recovered from

27    defendant’s digital devices.       (Dkt. 157; Exs. 77.1-77.26, 79.1-79.2,

28    79.4-79.19.)      In these videos, Mr. Moore would either smoke
                                              9
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 15 of 30 Page ID #:1575



 1    methamphetamine or discuss the fact that he was extremely high;

 2    defendant would play with Gemmel’s genitals; and defendant would

 3    dress Gemmel up in clothes and position him for photographs.            (Ex.

 4    79.1-79.2, 79.4-79.19.)      In one video, Mr. Moore discussed not

 5    wanting to take another “slam” or injection of methamphetamine, after

 6    which defendant told him that he was just there to make him “indecent

 7    proposals,” after which Mr. Moore could be heard taking another

 8    injection of methamphetamine off screen.         (Ex. 79.9.)    In text

 9    messages, Mr. Moore discussed the fact that defendant paid him

10    hundreds of dollars to inject methamphetamine, often lamenting how

11    poorly defendant treated him and stating that he no longer wanted to

12    do drugs with defendant.      (Ex. 79.2.)

13                 8.   Grehtel Barraza, Cole Alnes, Joseph Cronin, Matthew
                   Quon, LaTisha Nixon, and John Carlin
14

15            A number of witnesses testified regarding the events of July 27,
16    2017, specifically regarding Gemmel Moore’s travel from Texas to Los
17    Angeles and his subsequent death.        Mr. Moore’s mother, LaTisha Nixon,
18    described an incident in which Mr. Moore called her crying stating
19    that a rich, powerful man named Ed Buck had injected him with

20    methamphetamine and held him against his will.          (Dkt. 153.)    She also

21    described how Mr. Moore moved back to Texas shortly after this

22    incident, and that he had no money while he was there, relying

23    entirely on her for support.       (Id.)    Det. John Carlin testified that

24    he reviewed text messages from Mr. Moore’s phone in which Mr. Moore

25    sent a text to defendant on July 20, 2017, stating “I’m starting to

26    miss LA” followed by a video of someone being injected and a question

27    mark.    (Dkt. 156; Exs. 76, 76.1.)      Defendant then responded “be here

28    now,” and bought a plane ticket for Mr. Moore to travel from Houston,
                                             10
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 16 of 30 Page ID #:1576



 1    Texas, to Los Angeles, California.          (Dkt. 156; Exs. 76, 141.)     Mr.

 2    Moore arrived on July 27, 2017, and defendant arranged to have

 3    someone pick Mr. Moore up from the airport and take him directly to

 4    his West Hollywood apartment.       (Dkt. 156; Ex. 76.)      Surveillance

 5    footage showed Mr. Moore arriving and walking up to defendant’s

 6    apartment.    (Ex. 104.1.)    A few hours later, defendant then placed a

 7    911 call calmly stating that he had a friend who was unresponsive.

 8    (Ex. 1.)    Paramedic Cole Alnes testified that he arrived on scene and

 9    attempted to revive Mr. Moore, but was unable to do so.            Mr. Moore

10    was therefore pronounced dead.       (Dkt. 156.)     Deputy Grehtel Barraza

11    responded to the scene and saw drugs and drug paraphernalia,

12    including pipes and syringes, in plain view in a red tool chest

13    located in defendant’s living room, which she pointed out to coroner

14    investigator John Cronin.       (Dkt. 156; Exs. 13, 14, 15, 102.)       Chemist

15    Matthew Quon later tested the drugs and determined that they

16    contained methamphetamine.       (Dkt. 156.)

17                 9.   Donald Schulze and Romy Haas

18          Donald Schulze testified that he regularly supplied defendant
19    with methamphetamine beginning in May 2018.          (Dkt. 160.)    Initially,

20    Mr. Schulze sold defendant seven grams of methamphetamine at a time

21    for $100.    (Id.)   Around September 2018, defendant doubled his usual

22    order to fourteen grams for $200.         (Id.)   Mr. Schulze also testified

23    that he sold fourteen grams of methamphetamine to defendant on the

24    evening on January 5, 2019.       (Id.)     Mr. Schulze’s sales to defendant

25    were supported by text messages and cell-site analysis provided by

26    LASD Analyst Romy Haas.      (Dkt. 160; Exs. 77.14, 148.)

27

28
                                             11
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 17 of 30 Page ID #:1577



 1                 10. Oscar Palacios, Cole Alnes, Brenda Shafer, Jennifer
                   DeStefano, Raymond Rose, Steve Kline, Mark Lavigne, and Jim
 2                 Nieman

 3            A number of witnesses testified regarding the events of January

 4    7, 2019.    Specifically, Sgt. Cardella introduced surveillance footage

 5    showing Timothy Dean arriving to defendant’s residence just after

 6    midnight, walking normally, and entering defendant’s opened apartment

 7    door.    (Dkt. 159; Ex. 117.1.)     Less than an hour later, defendant

 8    made a 911 call in which he stated that Mr. Dean had “done some drugs

 9    that were too much for him” and specifying that it was

10    “methamphetamine,” after which defendant could be heard performing

11    CPR for approximately five minutes until the paramedics arrived.

12    (Ex. 2.)    Once again, paramedic Cole Alnes responded to the call and

13    noticed several dirty paper towels covered in vomit and blood pushed

14    into a corner.     (Dkt. 156.)    LASD Deputy Oscar Palacios also arrived

15    on scene and saw that Mr. Dean’s feet were white at the bottom,

16    which, in his experience, indicated that Mr. Dean had been dead for

17    some time.    (Dkt. 159; Ex. 105.)      After paramedics attempted

18    lifesaving measures for approximately twenty minutes, Mr. Dean was

19    declared dead.     (Dkt. 156.)    Coroner Investigator Brenda Shafer then

20    arrived on scene and photographed several pipes, syringes, and white

21    underwear located throughout defendant’s apartment.           (Dkt. 159; Ex.

22    122.)    A few hours after clearing the scene, one of defendant’s

23    neighbors, Jennifer DeStefano, noticed a package on a ledge just

24    under defendant’s window.       (Dkt. 159.)    LASD Deputy Raymond Rose

25    responded to the scene and recovered a plastic bag containing a box,

26    which in turn was full of multiple pipes and syringes.           (Id.)    Crime

27    Analysts Steve Kline and Mark Lavigne tested the pipes and syringes

28    and determined that some of them contained methamphetamine.            (Dkt.
                                             12
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 18 of 30 Page ID #:1578



 1    160.)    DNA expert Jim Nieman then testified that various pipes and

 2    syringes contained either the DNA of Mr. Dean, defendant, or both

 3    men.    (Dkt. 161.)

 4                 11. Courtney Castellino, Danielle Van Cleve, Dr. Kevin
                   Young, Dr. Matthew Miller, and Dr. Shaun Carstairs
 5

 6            Finally, the government presented testimony of witnesses from

 7    the Los Angeles County Office of the Medical Examiner – Coroner.

 8    Criminalist Danielle Van Cleve testified regarding the levels of

 9    methamphetamine in both Gemmel Moore and Timothy Dean’s systems at

10    the time of death, while criminalist Courtney Castellino testified

11    regarding the blood alcohol content of Timothy Dean.           (Dkts. 156,

12    157.)    Specifically, they testified that Gemmel Moore had 3.9 ug/mL

13    methamphetamine in his femoral blood and 4.4 ug/mL methamphetamine in

14    his heart blood; Timothy Dean had 1.6 ug/mL methamphetamine in his

15    femoral blood and 4.2 ug/mL methamphetamine in his heart blood, and

16    Mr. Dean’s blood alcohol content was 0.128% in the femoral blood,

17    0.112% in the heart blood, and 0.146% in the vitreous.           (Id.)    Dr.

18    Kevin Young then testified that the cause of Gemmel Moore’s death was
19    methamphetamine use.      (Dkt. 157.)    His opinion was based on the

20    extremely high levels of methamphetamine in Mr. Moore’s blood and on

21    the lack of any other apparent possible causes of death.            (Id.)   Dr.

22    Matthew Miller similarly testified that the cause of Timothy Dean’s

23    death was mixed methamphetamine and alcohol toxicity with coronary

24    artery atherosclerosis as a contributing factor.          (Dkt. 159.)     Dr.

25    Miller based his opinion on the high levels of methamphetamine found

26    in Mr. Dean’s blood stream and the significant blockage of his

27    arteries but noted that the alcohol alone was likely insufficient to

28    cause death.    (Id.)
                                              13
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 19 of 30 Page ID #:1579



 1          Finally, Dr. Shaun Carstairs, a forensic toxicologist, provided

 2    but-for causation.      (Dkt. 160.)     Dr. Carstairs testified that

 3    pulmonary edema is commonly found following methamphetamine overdoses

 4    and that the amount of methamphetamine in both Gemmel Moore and

 5    Timothy Dean’s bloodstreams was within or above the range known to

 6    cause death.    (Id.)    Additionally, Dr. Carstairs testified that he

 7    knows of no causal link between either HIV/AIDS and pulmonary edema,

 8    and therefore opined that, but for the methamphetamine in Mr. Moore’s

 9    system on July 27, 2017, Mr. Moore would not have died.            (Id.)

10    Similarly, Dr. Carstairs noted no blockage that would otherwise
11    indicate that Timothy Dean suffered from a heart attack caused by his
12    coronary atherosclerosis and noted that Mr. Dean’s blood alcohol
13    content was well below the fatal amount.         (Id.)   Conversely, the
14    amount of methamphetamine in Mr. Dean’s system at the time of his
15    death was extremely high.       (Id.)   Dr. Carstairs therefore testified
16    that, but for the methamphetamine in Mr. Dean’s system on January 7,
17    2019, he would not have died.       (Id.)
18    III. LEGAL STANDARD
19          Under Federal Rule of Criminal Procedure 29, a court must

20    “review the evidence presented against defendant in the light most

21    favorable to the government to determine whether any rational trier

22    of fact could have found the essential elements of the crime beyond

23    a reasonable doubt.”      See United States v. Lombera-Valdovinas, 429

24    F.3d 927, 920 (9th Cir. 2005); United States v. Hinton, 222 F.3d

25    664, 669 (9th Cir. 2000).       Any “[c]onflicting evidence is to be

26    resolved in favor of the jury verdict.”         See United States v.

27    Corona-Verbera, 509 F.3d 1105, 1117 (9th Cir. 2007) (quotations

28    omitted).    This is because it is “the responsibility of the trier of
                                              14
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 20 of 30 Page ID #:1580



 1    fact fairly to resolve conflicts in the testimony, to weigh the

 2    evidence, and to draw reasonable inferences from basic facts to

 3    ultimate facts.”     Jackson v. Virginia, 443 U.S. 307, 319 (1979).

 4          “The hurdle to overturn a jury’s conviction based on a

 5    sufficiency of the evidence challenge is high.”          United States v.

 6    Rocha, 598 F.3d 1144, 1153 (9th Cir. 2010) (explaining that the test

 7    to be applied for a Rule 29 motion for acquittal is the same as for

 8    a sufficiency challenge).       “The test is whether the evidence and all

 9    reasonable inferences which may be drawn from it, when viewed in the

10    light most favorable to the government, sustain the verdict.”

11    United States v. Terry, 911 F.2d 272, 278 (9th Cir. 1990).

12    IV.   ARGUMENT
13          A.   A Reasonable Jury Could Find that Defendant Distributed
            Methamphetamine
14

15          As set forth in the Court’s jury instructions, the following are
16    the elements for Distribution of Methamphetamine as alleged in counts
17    one, two, three, four, five, and six of the FSI:
18          (1) Defendant knowingly distributed methamphetamine; and
19          (2) Defendant knew it was methamphetamine or some other
            federally controlled substance.
20

21    (Dkt. 168 at 21.)

22          In a single paragraph, defendant claims that the government

23    “failed to offer evidence” supporting these charges while

24    simultaneously acknowledging that there was witness testimony,

25    videos, photographs, and text messages regarding defendant’s

26    distribution.     (Mot. at 3.)    When considered together and viewed in

27    the light most favorable to the government, it is clear that there is

28
                                             15
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 21 of 30 Page ID #:1581



 1    more than sufficient evidence to allow a rational trier of fact to

 2    conclude that defendant distributed methamphetamine.

 3          First, named victims Carlos Sinclair, Jermaine Gagnon, Thomas

 4    Cody Hoffman, and Dane Brown all testified that defendant distributed

 5    methamphetamine to them on May 15, 2018 (count three), September 22,

 6    2018 (count four), December 2, 2018 (count five), and September 4,

 7    2019 (count six), respectively.        The Court also instructed the jury

 8    that they could decide what sworn testimony to believe, and that the

 9    “weight of the evidence as to a fact does not necessarily depend on

10    the number of witnesses who testify.”         (Dkt. 168 at 8-9.)

11    Accordingly, if the jury found these witnesses credible (as a

12    rational jury could and did in this case), they could find defendant

13    guilty of counts three, four, five, and six based solely on their

14    testimony.
15          Regardless, the government presented additional evidence
16    corroborating the victims’ testimony.         First, other witnesses,
17    including Daniel Lyons and Corey Peters, testified that defendant,
18    and only defendant, ever supplied the methamphetamine they used
19    during their party and play sessions.         Additionally, the government

20    introduced business records from Uber/Lyft, photographs, text

21    messages, and videos which showed that each of the named victims was

22    in defendant’s apartment on the dates in question; that defendant

23    regularly sought out people to engage in party and play; and that

24    defendant regularly used methamphetamine.         The government also

25    presented evidence from Donald Schulze, who testified that he

26    regularly provided methamphetamine to defendant from May 2018 to

27    January 2019, and that defendant started doubling his orders –

28    purchasing fourteen grams at a time - because defendant was
                                             16
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 22 of 30 Page ID #:1582



 1    purchasing methamphetamine so frequently.         Clearly, when considering

 2    the evidence collectively, a reasonable juror could infer that

 3    defendant was providing methamphetamine to the named victims during

 4    their party and play sessions.

 5          There was also sufficient evidence to establish that defendant

 6    distributed methamphetamine to Gemmel Moore and Timothy Dean.

 7    Regarding Gemmel Moore, videos recovered from defendant’s computer

 8    showed that Mr. Moore regularly used methamphetamine in defendant’s

 9    apartment, and text messages established that defendant paid Mr.

10    Moore to “slam” (inject) methamphetamine on multiple occasions,

11    something Mr. Moore otherwise did not want to do.           Mr. Moore also

12    called his mother screaming after defendant injected him with

13    methamphetamine against his will.        Next, Mr. Moore traveled from

14    Texas to California just to meet with defendant so they could slam –

15    something he would not have needed to do if he had access or means to

16    obtain methamphetamine in Texas.        When Mr. Moore traveled to

17    California on July 27, 2017, he had no money and went through airport

18    security before defendant’s driver picked up Mr. Moore and brought

19    him to defendant’s apartment, making it extremely unlikely that Mr.

20    Moore brought methamphetamine to defendant’s apartment himself.

21    Finally, after Mr. Moore died in defendant’s apartment, defendant had

22    methamphetamine in his toolchest, while Mr. Moore had no drugs or

23    drug paraphernalia on his person or property.          This evidence all

24    establishes that defendant provided the methamphetamine Mr. Moore

25    used on July 27, 2017, particularly when all inferences are viewed in

26    the government’s favor.

27          Regarding Timothy Dean, the government also presented sufficient

28    evidence that defendant supplied the methamphetamine on January 7,
                                             17
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 23 of 30 Page ID #:1583



 1    2019.    First, Mr. Schulze testified, and historic cell-site records

 2    demonstrated, that Mr. Schulze provided defendant with fourteen grams

 3    of methamphetamine on July 5, 2019, less than 36 hours before Mr.

 4    Dean died.    Once again, following Mr. Dean’s death, defendant had

 5    pipes and syringes located inside his apartment while Mr. Dean had

 6    neither drugs nor drug paraphernalia on his person or property.             Most

 7    importantly, however, following Mr. Dean’s overdose, Deputy Rose

 8    seized a box outside defendant’s window that contained pipes and

 9    syringes that tested positive for both methamphetamine and Mr. Dean’s

10    DNA.    The mere fact that defendant attempted to hide evidence of Mr.

11    Dean’s drug use in defendant’s apartment demonstrates his

12    consciousness of guilt, further establishing that defendant

13    distributed methamphetamine to Mr. Dean on January 7, 2019.

14            Ultimately, when taken together and viewed in the light most

15    favorable to the government, there is more than sufficient evidence

16    to allow a reasonable jury to rationally conclude that defendant

17    distributed methamphetamine to Gemmel Moore on July 27, 2017; Timothy

18    Dean on January 9, 2019; Carlos Sinclair on May 15, 2018; Jermaine

19    Gagnon on September 22, 2018; Cody Hoffman on December 2, 2018; and

20    Dane Brown on September 4, 2019.        Defendant’s Motion as to Counts One

21    through Six must therefore fail.

22            B.   A Reasonable Jury Could Find that Gemmel Moore and Timothy
              Dean’s Deaths Resulted from Defendant’s Distribution of
23            Methamphetamine

24            As set forth in the Court’s jury instructions for counts one and

25    two, defendant’s distribution of methamphetamine “resulted in” death

26    if it was the “cause in fact of his death.         That is, the government

27    must prove beyond a reasonable doubt that, but for [the individual’s]

28    use of the distributed methamphetamine, he would not have died.”             The
                                             18
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 24 of 30 Page ID #:1584



 1    jury instructions further state that a distribution “resulted in”

 2    death if the individual’s “use of methamphetamine combined with other

 3    factors (including underlying disease) to produce death, and death

 4    would not have occurred without the incremental effect of the

 5    methamphetamine.”     (Dkt. 168 at 22-23.)

 6          Defendant argues, in essence, that a rational jury was required

 7    to believe the testimony of his expert, Dr. Marvin Pietruszka, over

 8    the government’s expert, Dr. Shaun Carstairs, and the testimony of

 9    the coroners – Dr. Kevin Young and Dr. Matthew Miller.1           His argument

10    would also require the jury to believe that Gemmel Moore was

11    suffering from AIDS and that Timothy Dean was an alcoholic,

12    propositions for which there was absolutely no supporting evidence

13    presented at trial.      Defendant’s argument would also require the jury

14    to conclude that, because Mr. Dean may have injected himself, he

15    therefore must have supplied his own methamphetamine.           Not only is
16    this a logical leap not supported by the evidence, but it is an
17    inference that would have to be drawn in defendant’s favor, not the
18    government’s.     Unfortunately for defendant, this is not the standard
19    on a Rule 29 motion for acquittal.

20          First, the jury was well within its right to disregard the

21    testimony of Dr. Pietruszka in favor of the government’s experts.                In

22    his direct testimony, Dr. Pietruszka made a number of inferences that

23    were not supported by the evidence presented and claimed that

24

25          1Defendant contends that Dr. Miller testified that “ethanol and
      heart disease could have killed Mr. Dean without methamphetamine.”
26    (Mot. At 3.) Not so. While Dr. Miller did state that a hypothetical
      person could die from ethanol and arterial atherosclerosis, he did
27    not state that those factors alone could have killed Timothy Dean.
      Rather, he testified that Timothy Dean had a significantly high level
28    of methamphetamine in his system, and there was a “zero percent
      chance” that methamphetamine had no role in Timothy Dean’s death.
                                        19
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 25 of 30 Page ID #:1585



 1    pulmonary edema, a common occurrence in overdose deaths, actually

 2    caused the deaths of both Gemmel Moore and Timothy Dean.            Moreover,

 3    on cross-examination, it was revealed that Dr. Pietruszka previously

 4    gave testimony akin to that of the government’s experts – including

 5    that 0.09 ug/mL is a high concentration of methamphetamine known to

 6    cause death – that directly contradicted his testimony in this case.

 7    A reasonable jury could therefore completely disregard Dr.

 8    Pietruszka’s testimony as that of a hired gun, willing to testify

 9    regarding anything if paid enough money.

10          Moreover, when viewed under the correct standard, the government

11    presented more than sufficient evidence to establish that defendant’s

12    distribution of methamphetamine resulted in the deaths of Gemmel

13    Moore and Timothy Dean.      Distribution “results in” death if, but for

14    the distribution of methamphetamine, neither Gemmel Moore nor Timothy

15    Dean would have died.      Burrage v. United States, 571 U.S. 204, 218-19

16    (2014) (“[A] defendant cannot be liable under the penalty enhancement
17    provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but-for
18    cause of the death or injury.”)        But-for causation can occur even if
19    there is polysubstance use or underlying disease as long as “without

20    the incremental effect of the [methamphetamine], he would have

21    lived.”    Id. at 211 (citing State v. Frazier, 98 S.W.2d 707, 712–713

22    (1936)).

23          Regarding Gemmel Moore, the government presented evidence that

24    Mr. Moore had no possible underlying causes of death other than

25    methamphetamine.     At age 26, he was relatively healthy aside from a

26    possible HIV diagnosis, but he had no other signs of an infectious

27    disease that would have led to his death on July 27.           Moreover, the

28    levels of methamphetamine in his system were extremely high, well
                                             20
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 26 of 30 Page ID #:1586



 1    over twice the amount known to cause death.          For these reasons, a

 2    reasonable juror could find that the methamphetamine distributed by

 3    defendant resulted in Gemmel Moore’s death.

 4          Similarly, Dr. Carstairs testified that, although Timothy Dean

 5    had significant atherosclerosis, there was no indication that the

 6    atherosclerosis actually caused his death; Mr. Dean did not have any

 7    blockage of his arteries that would indicate that he suffered from a

 8    heart attack, nor any other signs that he suffered from a stroke or

 9    pulmonary embolism.      Additionally, the amount of methamphetamine in

10    his system was also well within the high-end of the range known to

11    cause death, while the amounts of alcohol in his system were non-

12    fatal.   Based on this evidence, a rational jury could reasonably

13    conclude that defendant’s distribution of methamphetamine to Mr. Dean

14    on January 7, 2019, resulted in his death.         Accordingly, defendant’s

15    Motion as to counts one and two must fail.

16          C.   A Reasonable Jury Could Find that Defendant Maintained a
            Drug-Involved Premises
17

18          As set forth in the Court’s jury instructions, the following are

19    the elements for count seven, maintaining a drug-involved premises:

20          (1) Defendant knowingly maintained a place, namely, 1234
            North Laurel Avenue, Apartment #17, in West Hollywood,
21          California; and

22          (2) Defendant maintained that place for the purpose of
            distributing or using a controlled substance, such as gamma
23          hydroxybutyric acid (“GHB”), methamphetamine, and/or
            clonazepam.
24

25    (Dkt. 168 at 24.)     “For the purpose of distributing or using
26    controlled substances” means that “distributing or using a controlled
27    substance is one of the primary or principal uses to which the
28    residence is put.”     (Id.)    “Maintaining” a place means that “over a
                                             21
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 27 of 30 Page ID #:1587



 1    period of time, the defendant directed the activities of and the

 2    people in the place.”      (Id.)

 3          Defendant argues that he cannot be convicted of count seven

 4    because he used the apartment as his primary residence.            (Mot. at 3-

 5    4.)   Not so.   As set forth in the jury instructions, distributing or

 6    using a controlled substance need not be the only use to which the

 7    residence is put, just one of the primary or principal uses.            (Dkt.

 8    168 at 24; see also United States v. Shetler, 665 F.3d 1150, 1162

 9    (9th Cir. 2011).)     The mere fact that defendant used his apartment as

10    a residence does not discount the fact that he regularly invited

11    visitors and guests into his apartment for party and play sessions,

12    all of which included distributing and using methamphetamine, gamma

13    hydroxybutyrate, and clonazepam.        Numerous witnesses testified that

14    defendant distributed these drugs out of his apartment, and the

15    thousands of videos on defendant’s desktop computer show how

16    regularly he engaged in drug distribution and use.           When combined

17    with the testimony of defendant’s neighbors that he had visitors over

18    to his apartment daily, if not multiple times a day, a reasonable

19    juror could easily find that defendant maintained his apartment for

20    the purpose of distributing and using controlled substances.

21    Accordingly, defendant’s challenge to count seven is completely

22    without merit.

23          D.   A Reasonable Jury Could Find that Defendant Induced Gemmel
            Moore and Jermaine Gagnon to Travel Interstate for Purposes of
24          Prostitution

25          Finally, as set forth in the Court’s jury instructions, the

26    following are the elements for counts eight and nine, Inducement of

27    Interstate Travel for Purposes of Prostitution:

28
                                             22
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 28 of 30 Page ID #:1588



 1          (1) Defendant knowingly persuaded, induced, and enticed an
            individual to travel in interstate commerce; and
 2
            (2) The purpose of the interstate travel was to engage in
 3          sexual activity for which any person could be charged with
            a criminal offense, that is, prostitution, in violation of
 4          California Penal Code Section 674(b).
 5

 6    (Dkt. 168 at 25-26.)
 7          Additionally, prostitution as defined in California Penal Code
 8    Section 674(b) means that “the individual willfully engaged in sexual
 9    intercourse or a lewd act with someone else in exchange for money or
10    other compensation.”      (Id. at 27.)      A “lewd act” means “touching the
11    genitals or buttocks of either the prostitute or customer with some
12    part of the other person’s body for the purpose of sexual arousal or
13    gratification of either person.”        (Id.)
14          Defendant argues that a rational jury could not convict him of
15    counts eight and nine because both Gemmel Moore and Jermaine Gagnon
16    wanted to travel to California.        (Mot. at 4-5.)    However, their
17    desire to travel does not preclude the finding that defendant also
18    persuaded, induced, enticed, or coerced them to do so.           United States
19    v. Rashkovski, 301 F.3d 1133, 1136-37 (9th Cir. 2002).           Indeed,
20    defendant can be convicted of this crime as long as he “convinced or
21    influenced [them] to actually undergo the journey, or made the
22    possibility more appealing.”       Id. (further holding that criminal
23    liability is based on defendant’s intent, not the victim’s intent.)
24          Here, defendant convinced Gemmel Moore and Jermaine Gagnon to
25    actually undergo the journey to California by purchasing each of them
26    a plane ticket that they otherwise could not afford.           Moreover, Mr.
27    Gagnon never expressed a desire to come to California and traveled
28
                                             23
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 29 of 30 Page ID #:1589



 1    only because defendant required him to do so before he would purchase

 2    Mr. Gagnon a flight to Florida.

 3          Defendant also argues that he cannot be convicted on counts

 4    eight and nine because there is no evidence that either Gemmel Moore

 5    or Jermaine Gagnon actually engaged in sex upon arrival.            Defendant’s

 6    argument is not persuasive for a number of reasons.           First, under

 7    California law, prostitution does not require sex, but rather only a

 8    “lewd act,” which includes touching of the genitals.           Second, nothing

 9    in the jury instructions requires the victims to engage sex or a lewd

10    act upon arrival.     Rather, the sole affirmative act required is for

11    defendant to persuade, induce, or entice interstate travel.            While

12    the purpose of the travel must be for prostitution, there is no

13    requirement that prostitution actually occur.          Rashkovski, 301 F.3d

14    at 1137.    Accordingly, defendant can be found guilty as long as he
15    induced or enticed interstate travel with the intent of engaging in
16    prostitution upon the victim’s arrival.
17          The government presented sufficient evidence at trial to
18    establish that defendant purchased plane tickets for Gemmel Moore and
19    Jermaine Gagnon so that they could party and play – that is, engaging

20    in sexual activity in exchange for drugs and, usually, money.

21    Defendant regularly filmed himself engaged in sexual acts with Gemmel

22    Moore, including touching Mr. Moore’s genitals while Mr. Moore was

23    under the influence of methamphetamine and other drugs, and the two

24    regularly discussed their party and play sessions.           Similarly, Mr.

25    Gagnon testified that he engaged in party and play with defendant,

26    which primarily involved oral sex, and that they specifically

27    discussed party and play when discussing Mr. Gagnon’s trip to

28    California.    Finally, Mr. Gagnon’s testimony is corroborated by the
                                             24
     Case 2:19-cr-00595-CAS Document 181 Filed 08/10/21 Page 30 of 30 Page ID #:1590



 1    testimony of other victims and the videos on defendant’s computer

 2    which show that defendant regularly paid to engage in sexual acts

 3    during party and play sessions.        Mr. Gagnon’s testimony is therefore

 4    heavily corroborated, despite defendant’s claims, and there is

 5    sufficient evidence for a rational jury to find defendant guilty of

 6    counts eight and nine.

 7    V.    CONCLUSION

 8          For the foregoing reasons, and based upon all the evidence

 9    presented at trial, defendant’s motion for acquittal should be

10    denied.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             25
